Citation Nr: 0526452	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  00-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a prior claim for Department of Veterans Affairs (VA) 
benefits previously denied based on the character of the 
appellant's discharge.

2.  Entitlement to VA benefits based on the character of the 
appellant's discharge.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel 


INTRODUCTION

The appellant served on active duty from March 1964 to 
December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) on appeal of a July 1999 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  A hearing was held before the 
undersigned member of the Board sitting at the RO in July 
2002.

In December 2002, the Board issued a decision holding that 
new and material evidence had not been submitted to reopen 
the appellant's previously disallowed claim.  The appellant 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion to Remand the BVA Decision on Appeal, the Court 
issued an Order in September 2003 vacating the prior Board 
decision and remanding the case to the Board for a decision 
compliant with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)).

Thereafter, in March 2004, the Board remanded the case to the 
RO to ensure compliance with the notice provisions of the 
VCAA.  After further action by the RO, the case has been 
returned to the Board for further appellate consideration.

The issue of entitlement to VA benefits based on the 
character of the appellant's discharge is addressed in the 
REMAND portion of the decision below.



FINDINGS OF FACT

1.  In connection with a claim for VA compensation benefits, 
a May 1974 administrative decision determined that the 
appellant's discharge, issued under other than honorable 
conditions, constituted a bar to the payment of VA benefits; 
the record reflects that the RO sent the appellant notice of 
the determination in June 1974; however, no appeal was filed.

2.  The evidence associated with the claims file subsequent 
to the May 1974 determination bears directly and 
substantially upon the matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1974 administrative decision, 
which determined that the appellant's character of discharge 
constituted a bar to the payment of VA benefits, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since May 1974 is new and material; 
thus, the requirements to reopen the claim as to the 
character of the appellant's discharge from service have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative contend, in substance, 
that the appellant's service should not be considered under 
other than honorable conditions by reason of the sentence of 
a general court-martial.  In the alternative, it is contended 
that the appellant was insane at the time that he perpetrated 
the events that led to his court martial and subsequent 
discharge from the military.


VCAA Considerations

As noted above, the VCAA was enacted and implement 
regulations were promulgated during the course of this 
appeal.  These changes in the law essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim regarding the character of the appellant 
discharge was received in June 1999 and, as such, the version 
of 3.156(a) in effect prior to August 29, 2001, is for 
application.

Initially, as shown below, the Board notes that the evidence 
currently of record is sufficient to reopen the prior denial 
of entitlement to VA benefits based upon the character of the 
appellant's discharge.  Therefore, no further development 
with respect to this matter is required under the VCAA or the 
regulations implementing it.  The Board finds that the 
appellant will not be prejudiced as a result of the Board 
deciding this claim.




Legal Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

If a former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.12(a) (2004).

In addition, VA benefits, including health care benefits 
under Chapter 17 of Title 38 U.S.C., are not payable where 
the former service member was discharged or released by 
reason of a discharge by reason of the sentence of a general 
court-martial unless it is found he or she was insane at the 
time of committing the offense.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.12(b) and (c), 3.360 (2004).  It is 
pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2004).

The Court has stated that 38 U.S.C.A. § 5303(b) and 38 C.F.R. 
§ 3.354 require that the insanity must be such that it 
legally excuses the acts of misconduct. Cropper v. Brown, 6 
Vet. App. 450, 453-454 (1994).  In short, there must be a 
causal connection between the insanity and the misconduct.  
Id.

Regulations further provide that a discharge or release for 
certain offenses - to include those involving moral turpitude 
or homosexual acts involving aggravating circumstances - is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (2004).

As well, a discharge or release because of an offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
or homosexual acts involving aggravating circumstances 
affecting the performance of duty (examples include 
homosexual acts or conduct accompanied by assault or 
coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior 
rank, grade, or status) is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d) (2004).

It is pointed out that an honorable discharge or discharge 
under honorable conditions issued through a board for 
correction of records established under authority of 10 
U.S.C. 1552 is final and conclusive on VA.  The action of the 
board sets aside any prior bar to benefits imposed under 
paragraph (c) or (d) of 38 C.F.R. § 3.12.  38 C.F.R. § 
3.12(e) (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to a 
claim, which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001), 38 C.F.R. §§ 
3.104(a) 20.302, 20.1103 (2004); see also D'Amico v. West, 
209 F.3d 1322 (2000).

"New and material" evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).


Analysis

In connection with a claim for VA compensation benefits, the 
RO rendered a May 1974 administrative decision holding that 
the appellant's discharge from service was under conditions 
that constituted a bar to the payment of VA benefits.  That 
determination was based upon a review of the appellant's 
service records which reflected that the appellant was found 
guilty by general court-martial of several offenses committed 
in July 1968.  These offenses, committed in March 1968, 
included causing two male prisoners under his control in his 
capacity as a police officer to perform oral sodomy upon each 
other and striking both prisoners.  A review of the record 
reflects that he received a bad conduct discharge in December 
1969.  He was specifically discharged by reason of this 
sentence of a general court martial.  

In the May 1974 decision, the RO noted that the appellant was 
granted a full and unconditional pardon with respect to the 
crimes he committed in service in December 1973; however, the 
RO pointed out that while Executive Clemency affected his 
sentence by general court martial it did not change the type 
of discharge received.  The RO added that there was no 
evidence of insanity.  In June 1974, a letter was sent to the 
appellant informing him of this decision and his appellate 
rights which were attached to the letter.  The evidence does 
not show that he filed an appeal of this decision. 

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
or, in this case, since the administrative decision dated in 
May 1974.  See Evans, supra.  Evidence received since the May 
1974 decision consists of a record from the Board of 
Correction of Naval Records, statements from the appellant 
and his representative, the appellant's testimony presented 
during the July 2002 Travel Board hearing, and a July 2004 
medical statement from the appellant's private psychiatrist.  

Of particular note is the statement from the appellant's 
psychiatrist, Dr. E. A. Cherlin.  Dr Cherlin noted that the 
appellant had come under his psychiatric care in July 2001 
and had been seen as recently as June 2004.  Dr. Cherlin 
discussed the situation that occurred during service that led 
to the appellant's ultimate discharge.  It was noted that the 
appellant was required to act as a military policeman despite 
a lack of training.  He had to make a decision regarding an 
incident involving two other servicemen in his charge and 
acted in a manner totally unbecoming to his general make-up 
and way of handling his responsibilities prior to the 
incident.  It was noted that the appellant was wounded twice 
in Vietnam and had engaged in heavy combat.  Following 
service, he had difficulty readjusting to civilian life and 
sought medical help in the early 1970s.  

In looking back at the time of the alleged in-service 
incident, Dr. Cherlin noted that the appellant had 
encountered two men who appeared to have been "baiting" him 
and who led him into a "fit of uncontrollable rage and 
anger" causing him to act out by striking them.  It was 
opined that the appellant was "not in his right mind at the 
time that he acted suddenly, impulsively, and aggressively" 
toward the two servicemen that he saw as deserters.  It was 
felt that he was in a dysfunctional frame of mind at that 
time and had been emotionally unstable for a period of time.  
Dr. Cherlin opined that the appellant probably had a 
temporary fit of insanity.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the medical opinion from Dr. 
Cherlin is new and material.  This medical statement is 
neither cumulative nor redundant of the evidence previously 
of record.  Similarly, this additional information, which 
addresses the appellant's mental state at the time that of 
his in-service misconduct, is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.  Therefore, the Board concludes that new and material 
evidence has received and reopening of the claim is in order.  
To this extent his appeal is granted.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to VA benefits based on the 
character of the appellant's discharge is granted.


REMAND

As shown above, Dr. Cherlin has opined that the appellant was 
insane during service at the time that he committed the 
offenses for which he was court-martialed.  However, a review 
of the record reveals that contemporaneous medical records 
are not associated with the claims folder.  In particular, 
the appellant's service medical records are not currently of 
record.  On remand, the RO should associate the appellant's 
service medical records with the claims folder.  See 
38 C.F.R. § 3.159(c)(2) (2004) (VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency).  If VA is unable to obtain such 
records, VA must provide the claimant with oral or written 
notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further action 
VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action:

1.  The RO should make an attempt to 
secure the appellant's service medical 
records through official channels.

2.  Thereafter, the RO should readjudicate 
the claim with consideration of the entire 
evidentiary record.  If additional service 
medical records are not available, the 
appellant should be advised of this fact, 
the efforts VA made to obtain the records, 
and any other information required by the 
provisions of 38 C.F.R. § 3.159(e).

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


